Citation Nr: 1718483	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II and/or post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to February 1971, one year of which the Veteran served in the Republic of Vietnam.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in September 2010.  A copy of the transcript is of record.

In a May 2011 decision, the Board granted entitlement to service connection for diabetes mellitus, type II and remanded the issue of entitlement to service connection for hypertension for further development.

In October 2012, the Board denied entitlement to service connection for hypertension.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 order, the Court remanded the case to the Board for action consistent with an April 2013 Joint Motion to Vacate and Remand (JMR).  The Board then remanded the claim in August 2013 for further development.

The matter was returned to the Board in February 2014, at which time the Board again denied the claim for entitlement to service connection for hypertension.  The Veteran again appealed the decision to the Court.  In a September 2014 order, the Court remanded the case to the Board for action consistent with the terms of a September 2014 JMR and for readjudication in compliance with its directives.  This case was remanded again by the Board for further development in November 2014.

In an April 2015 decision, the Board denied entitlement to service connection for hypertension to include as secondary to the service-connected diabetes mellitus type II.  The Veteran again appealed the decision to the Court.  In a November 2015 order, the Court remanded the case to the Board for action consistent with a November 2015 JMR.

This matter was returned to the Board in January 2016, at which time the Board remanded the claim for additional development.  Upon the return of the case in September 2016, the Board remanded it for an addendum opinion for clarification.  The appeal is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.  

2.  Hypertension was not manifest during active service or to a compensable degree within one year of separation from active duty, nor was it caused by or permanently made worse by a service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred therein, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  VA has complied with the specific directives in the JMRs, as ordered by the Court, as well as the directives in previous remands from the Board.  

Additionally, during the September 2010 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(3).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as hypertension, may be service connected if incurred or aggravated by service or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See also 38 C.F.R. § 3.310(b).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to a herbicide agent during active military, naval or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.
 
The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Additionally, the Board is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

After review of the record, the Board finds that the preponderance of the most probative evidence is against the claim.  Initially, the Board finds that service connection for hypertension is not warranted on a presumptive basis.  The Veteran maintains that hypertension may be a presumptive condition associated with Agent Orange Exposure, under 38 C.F.R. § 3.309.  Here, personnel records show that the Veteran served in Vietnam during the Vietnam Era.  Hypertension, however, is not a condition subject to presumptive (herbicide or Agent Orange) service connection pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The presumption would apply for ischemic heart disease, as defined in the regulation, but does not include hypertension.  Ischemic heart disease is not shown in the current record.  Since the Veteran has not been diagnosed with one of the specific diseases listed within 38 C.F.R. § 3.309(e), service connection on that presumptive basis is not warranted.  

The Board also finds that service connection for hypertension is not otherwise warranted.  Service treatment records are devoid of a showing of complaints for and/or diagnosis of hypertension.  The separation examination revealed the appellant's heart and chest were clinically evaluated as normal.  His blood pressure readings were within normal limits.  He also denied a history of high or low blood pressure.  Furthermore, the record does not indicate compensable disabling hypertension shown within a year of separation from active duty.  

The evidence shows that hypertension was not shown until many years after active duty service.  According to the Veteran, hypertension was diagnosed in 1998.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has reviewed all service treatment records, private treatment records and all VA medical records of file.  The Board is mindful that the March 2005 QTC examiner stated that high blood pressure was a complication of the diabetes because they are "comorbid conditions."  The July 2008 VA examiner, however, noted that hypertension was diagnosed in 1998, which predated the diagnosis of diabetes mellitus in 2003.  The June 2011 VA examiner further opined that the Veteran's hypertension was less likely as not (less than 50/50 probability) caused by or a result of his service connected diabetes mellitus.  It appeared to him that the hypertension and the diabetes mellitus developed rather slowly at about the same time.  He noted that it appeared that the diabetes mellitus and hypertension are comorbid conditions, as was noted in the report from about 2005 or 2006.  He added that this does not necessarily mean cause and effect.  Rather, it means that they are occurring at the same time, in parallel, as it were.

In December 2011, the VA examiner added that there is no apparent aggravation of either condition by the other.  In particular, hypertension would be aggravated by diabetes mellitus when it causes renal damage and this in turn causes the worsening of hypertension.  The Veteran has no evidence of any significant renal damage and, therefore, there is no apparent mechanism by which diabetes mellitus could cause aggravation of hypertension.  

Furthermore, the September 2013 VA examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, to include his presumed exposure to Agent Orange in the Republic of Vietnam.  The examiner reasoned that the Veteran did not have hypertension in service and that his hypertension did not start while he was in service.  He further stated that there is no objective evidence that the Veteran's hypertension started shortly after his military service.  According to the examiner, the Veteran has all of the noted risk factors, to include race, obesity and excessive alcohol intake.  It is at least as likely as not, he stated, that the above listed multiple risk factors are the rationale for his hypertension.

In a November 2014 addendum opinion, the VA examiner opined that the Veteran's herbicide exposure in Vietnam did not cause or aggravate his hypertension despite his other risk factors.  According to the VA examiner, there is no known epidemiological evidence or medical knowledge conclusively proving that Agent Orange caused or aggravate or contributed to the Veteran's hypertension.  

The VA examiner stated that the Veteran's other listed risk factors for hypertension (race, obesity, age, excessive alcohol intake) are not simply comorbidities, but according to the medical reference website, UP TO DATE, they are among "a number of risk factors [which] are strongly and independently associated with [hypertension] development."  The VA examiner noted a study examining if high blood pressure (hypertension) and some chronic respiratory diseases are related to herbicide exposure during the Vietnam War.  The study found that the odds ratios for hypertension were not significantly elevated for those who served in Vietnam, unless they sprayed the herbicides.  According to the VA examiner, there is no indication in the VBMS electronic folder that the Veteran was a sprayer of Agent Orange.  

In a January 2016 opinion, the VA examiner opined that the Veteran's hypertension is not caused by, secondary to or aggravated by his PTSD.  Citing once again to UP TO DATE, she observed that PTSD is not listed as a risk factor for primary hypertension or major cause of secondary hypertension.  She added that the Veteran's age, obesity, race, excessive alcohol consumption, physical inactivity, and diabetes are in fact risk factors for hypertension.  However, she further stated that, additionally, obstructive sleep apnea causing disordered breathing during sleep appears to be an independent risk factor for systemic hypertension.  She noted that the Veteran had been diagnosed with sleep apnea, but reported that, approximately 3 years ago, he had stopped using the prescribed Continuous Positive Airway Pressure (CPAP) machine at night, because of his high cheek bones.

In addition, the VA examiner stated that the record indicated that when admitted to the hospital in January 2003, the Veteran's problems list did not include a diagnosis of PTSD.  Upon leaving the hospital later in the month, the discharge summary included a diagnosis of hypertension.  She added that, according to the Veteran's treatment records, although another discharge summary in December 2003 noted alcohol dependence with a note to rule out PTSD, there was no actual diagnosis of PTSD until after December 2003.  Since a diagnosis of hypertension predates a diagnosis of PTSD, the VA examiner concluded that PTSD cannot have caused hypertension.  Noting all of the above, she added that the record indicates that the Veteran's hypertension is stable and, therefore, has not been aggravated.  

Two VA examiners produced opinions entered into the record in December 2016.  Dr. M. opined that there was no evidence to suggest that the Veteran's history of alcohol abuse, substance abuse and depression constitute the onset of his subsequently diagnosed PTSD.  He added that there is no evidence to suggest that these disorders are related to the Veteran's hypertension or are service-related conditions.  Consequently, he concluded that those disorders are less likely than not related to the Veteran's hypertension.  

Turning to a 2011 study from the National Center for Biotechnology Information, cited in the Veteran's July 2016 appellate brief, Dr. M. noted that it reviewed a number of other studies from which it then made generalizations; its findings were not the product of a directed research study; it did not show cause and effect, but only correlations; and the study's authors even conceded that some of the other studies reviewed demonstrated no association between PTSD and hypertension.  From these deficiencies, Dr. M. further opined that, "from a research and evidentiary standpoint, the study does not support a contention that PTSD causes Hypertension, only that there are some studies that show a correlation.  Other variables are also correlated with hypertension."

Two weeks later, Dr. K. opined that the above-mentioned study does not show cause and effect, just associations or links.  She added that further well-designed, high-quality studies are needed for the evaluation of cause and effect.  Significantly, she noted that the study itself drew attention to the limitations to drawing definitive conclusions about the relationship between anxiety spectrum disorders, hypertension and chronic heart disease (CHD).  The study conceded that the majority of relevant studies are "cross-sectional" and consequently, do not allow a determination of causality; prospective studies which can address causation are heterogeneous in terms of clinical populations, methods and measures; and meta-analyses (combining all results of known trials) might give clarification, but high-quality studies which use similar measures of anxiety would be needed, whereas so many scales of measurement of anxiety have been used in the past that the measurement techniques are in question.  Dr. K. further noted the study's own conclusion that, although there appears to be evidence for a link between anxiety disorders and CHD, "[e]vidence is somewhat more limited for links with hypertension."

Dr. K. further opined that there is no evidence to suggest that the Veteran's earlier problems of alcohol dependence, substance abuse and depression constitute the onset of his subsequently diagnosed PTSD.  She noted that the Veteran's hypertension was noted on a discharge summary in January 2003, his diabetes mellitus type II did not appear on that list and it was only subsequently noted on a primary care provider note in February 2004.  She further noted that the Veteran's PTSD was diagnosed in 2009.  She added that the Veteran's hypertension has not been shown to be aggravated; his hypertension is stable and his medications have been the same since 2007.  Additionally, Dr. K. observed that the Veteran's hypertension has not been caused by his diabetes mellitus type II,  as the he does not have renal dysfunction, which may possibly cause an elevated blood pressure.  Once again, pointing out that the Veterans hypertension predates his diabetes and his PTSD, she opined that it therefore is not caused by those conditions.

To the extent that the Veteran asserts that his hypertension is a result of service or of his service-connected diabetes mellitus and/or PTSD, he has not identified or produced any acceptable evidence, medical or otherwise, which would tend to show that his current disability is related to service, to include herbicide exposure and/or a service connected disability.  As a layperson the Veteran is competent to report his symptoms and the circumstances surrounding them.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges his contentions, but notes that as a lay person, he is not competent to give an opinion on the etiology of his disability and its related complex medical issues.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The VA medical opinions summarized above are persuasive and warrant being assigned greater probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder, as well as a complete physical examination.  Moreover, the opinions are both consistent with findings made upon examination and with each other, particularly in terms of the sequence, as reflected in the record, of when the conditions were diagnosed.  

Specifically, the two December 2016 opinions addressed the 2011 study, upon which the Veteran relies to assert that there is an association between hypertension and PTSD.  Both the VA examiners identified the deficiencies in this study as being general, unable to produce findings pertaining to cause and effect and merely pointing to correlations and associations. Furthermore, the Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, the study is general in nature, it is not specific to the Veteran and the findings were not based on his particular history and circumstances.  As such, the study has minimal probative value.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the Veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  See also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b).  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus type II and/or post-traumatic stress disorder (PTSD) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


